842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry F. ADKINS, Petitioner-Appellant,v.Lacy THORNBURG, Attorney General of North Carolina;Superintendent, Piedmont Correctional Center,Respondents-Appellees.
No. 87-6653.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1988.Decided March 8, 1988.

Henry F. Adkins, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order construing plaintiff's 28 U.S.C. Sec. 2254 petition as a 42 U.S.C. Sec. 1983 complaint and refusing relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Adkins v. Thornburg, C/A 87-178-C-G (M.D.N.C. September 30, 1987).


2
AFFIRMED.